Citation Nr: 0034007	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from August 1943 to 
January 1946, June 1947 to June 1950, and from June 1950 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim. 


FINDING OF FACT

On VA audiometric examination in October 1998, average pure 
tone threshold for the right ear was 36 decibels, and 41 
decibels for the left ear; speech recognition was evaluated 
as 92 percent correct in the right and left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant was granted service connection for bilateral 
hearing loss by rating action dated in June 1969.  Evidence 
reviewed in conjunction with this rating determination 
included service and VA medical records. 

On VA audiological examination conducted in May 1969, pure 
tone thresholds, in decibels, were recorded as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
5
0
5
10
20
LEFT
0
0
5
20
35

Speech discrimination was evaluated as 92 percent for the 
right ear, and 94 percent for the left ear.  Based upon the 
results of this examination, the RO granted entitlement to 
service connection for bilateral hearing loss and a 
noncompensable rating evaluation was assigned under 
Diagnostic Code 6297.  This rating evaluation has remained in 
effect since that time.

A July 1972 clinical report indicated that the appellant 
reported a history of high tone hearing loss since service.  
He presented with complaints that his hearing acuity had 
become worse, to the extent that his hearing impairment was 
described as incapacitating in nature.  Physical examination 
of the ears showed the tympanic membranes to be normal.  The 
remainder of the physical examination was essentially normal.  
The appellant was referred for audiometric evaluation.

VA audiological examination report dated in December 1972 
indicated that pure tone thresholds, in decibels, were 
recorded on audiometric evaluation as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
5
5
10
15
30
LEFT
10
10
15
15
30

Speech discrimination was evaluated as 96 percent, 
bilaterally. 

In September 1998, the appellant sought an increased 
evaluation for his service-connected bilateral hearing loss.  
In his correspondence, he reported that his hearing 
impairment was not improved with use of hearing aids.

The appellant underwent VA audiological examination in 
October 1998.  The medical examination report indicated that 
he presented with complaints of bilateral hearing loss.  The 
report noted a history of decreased hearing acuity over the 
past 15 years.  The appellant reported that his left ear 
hearing acuity was greater than right ear hearing acuity.  He 
also reported difficulty with conversational speech, 
particularly when he was exposed to more than one speaker.  
He complained of occasional pain associated with his ears, 
but denied symptoms of drainage.  His history was negative 
for any treatment or surgery.  He gave a history of acoustic 
trauma during service.  He indicated that he was issued 
hearing aids approximately four years earlier.  The report 
further noted that the appellant reported a six year history 
of constant bilateral tinnitus, noted to be unrelated to any 
specific incident or accident.  He described his tinnitus as 
a bilateral hissing sound.  During these episodes, the 
appellant is reportedly unable to sleep or concentrate.  He 
rated the severity of his tinnitus as a 3 on a 5-point scale.

On the audiological evaluation, pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
45
LEFT
15
15
30
60
60

The average pure tone threshold recorded for the right ear 
was 36 decibels, and 41 decibels for the left ear.  Speech 
recognition was evaluated as 92 percent for the right and 
left ear.  The medical report noted that Type A tympanograms 
were obtained bilaterally.  In his assessment, the examiner 
indicated that right ear audiometric results were suggestive 
of moderate high frequency sensorineural hearing loss, and 
that left ear audiometric results were suggestive of mild to 
moderately severe high frequency sensorineural hearing loss.

In correspondence dated in April 1999, the appellant 
indicated that he experiences difficulty with conversational 
speech, and must rely on speakers to repeat themselves.  He 
reported that he was issued hearing aids, but is unable to 
utilize the hearing aids due to screeching noises apparent 
with use of the hearing aids.  The appellant indicated that 
the VA examiner, during his most recent examination, advised 
him that the hearing aids previously issued were now 
obsolete.  It was recommended that the appellant obtain a new 
pair of hearing aids.  It was the appellant's contention that 
the issuance of hearing aids by VA represented VA's 
recognition of the severity of his hearing impairment.  The 
appellant maintained that the extent of his bilateral hearing 
loss warranted a compensable rating evaluation for the 
service-connected disability. 

Service connection was granted for tinnitus by rating 
decision dated in May 1999.  A 10 percent rating evaluation 
was assigned for this disability under Diagnostic Code 6260.

The appellant generally reiterated his contentions regarding 
his entitlement to an increased rating evaluation for his 
service-connected bilateral hearing loss in correspondence 
dated in September 1999.


Legal analysis

As an initial matter, the Board notes that the issue of 
entitlement to an increased rating evaluation for bilateral 
hearing loss is based upon a claim for increased compensation 
benefits received in July 1998.  There is no issue as to the 
substantial completeness of that application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5102). 

Following a preliminary review of the record, the Board is 
satisfied its duty to assist has been met, and that 
sufficient evidence has been received to proceed in this 
matter.  There is no indication of additional potentially 
relevant and available treatment records that have not been 
requested, and there is sufficient evidence to proceed with 
appellate review.  The veteran was afforded an appropriate VA 
examination. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  

The new regulations were not in effect when the rating 
decision on appeal was made.  However, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Therefore, the veteran is not prejudiced by 
the Board's consideration of the new regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2000); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2000).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The results of the most recent audiogram conducted in 1998 
showed that the veteran's hearing loss is properly evaluated 
as zero percent disabling (noncompensable).  Based on a 92 
percent speech recognition score and a 36 decibel puretone 
threshold average, Table VI indicates a designation of Level 
"I" for the right ear.  Based on a 92 percent speech 
recognition score and a 41 decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translate to a zero 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss is properly assigned a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII (1998 
and 2000).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1998 
did not show puretone thresholds of 55 decibels or greater in 
each of the four specified frequencies for either ear.  The 
provisions of 38 C.F.R. § 4.86(b) also do not apply.  
Audiometric evaluation did not show puretone thresholds 30 
decibels or less at 1000 Hertz or 70 decibels or more at 2000 
Hertz for either ear. 

The Board has considered the statements by the appellant 
describing the symptoms of his bilateral hearing loss which 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The current 
noncompensable evaluation under Code 6100 contemplates some 
degree of hearing impairment which would include some degree 
of disability, or impairment of earning capacity, which would 
further include some interference with employment.  The 
percentages found in the rating schedule, however, are 
established by regulation.  The current noncompensable 
evaluation does not indicate that the appellant has no 
impairment of earning capacity, or difficulty in employment; 
it means that, by regulation, the appellant's degree of 
impairment, or level of disability, is noncompensable.  To 
the extent that it is argued that this level of impairment 
should be compensable, it is sufficient to state that the 
compensable levels of impairment are established by 
regulation, and the Board, as well as the RO, is bound by the 
regulations.  See 38 C.F.R. § 19.5 (2000); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 C.F.R. §§ 3.102, 4.3 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for his hearing loss.  The 
assigned zero percent disability rating is appropriate based 
on the audiometric results.


ORDER

An increased evaluation for bilateral hearing loss is denied.



		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

